UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6630


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLTON BASHFORD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:91-cr-00332-1)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David S. Bracken, DAVID S. BRACKEN, P.C., Alexandria, Virginia,
for Appellant. Dana J. Boente, United States Attorney, Jeffrey
H. Zeeman, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlton      Bashford    appeals         the   district     court’s       order

granting his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2)      (2006).    Bashford         asserts       on     appeal     that     the

district   court    erred    in    declining        to    sentence     him    below    the

amended Guidelines range for crack cocaine offenses, contending

that a lower sentence would be permitted by Kimbrough v. United

States, 552 U.S. 85 (2007), and United States v. Booker, 543

U.S. 220 (2005).        However, this argument is foreclosed by this

court’s decision in United States v. Dunphy, 551 F.3d 247, 257

(4th Cir.), cert. denied, 129 S. Ct. 2401 (2009).                       Moreover, the

district   court    did     not   abuse       its    discretion       in     imposing   a

sentence at the low end of the amended Guidelines range. See

United   States    v.   Goines,     357    F.3d      469,    478     (4th    Cir.    2004)

(stating standard of review).

           Accordingly, we affirm the order of the district court

and we deny the motion for appointment of counsel.                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the     materials         before    the     court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                          2